Citation Nr: 0826335	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for trichotillomania.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1991.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for trichotillomania and PTSD.

In June 2008, the veteran was afforded a travel board hearing 
before the undersigned, who was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b).  A transcript of the hearing has been added to the 
record.  During the proceeding, the veteran submitted 
additional evidence that was accompanied by a waiver of 
initial RO consideration.  This evidence will be considered 
by the Board in the adjudication of this appeal.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran was sound at the time of his entrance onto 
active duty.

2.  The evidence of record is at least in equipoise as to 
whether the veteran's trichotillomania was incurred in 
service.


CONCLUSIONS OF LAW

1.  The presumption of soundness upon entrance onto active 
duty has not been rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(b) (2007).

2.  Trichotillomania was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. §  3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran contends that he suffers from 
trichotillomania, an impulse control disorder characterized 
by the repeated urge to pull or pluck out one's own hair, and 
that this disorder had its onset during his period of active 
service.  In written statements and in testimony before the 
Board, the veteran acknowledges that he underwent treatment 
for trichotillomania prior to entering service when he was 
approximately nine years old.  However, he maintains that 
this was an isolated occurrence, and that he did not suffer 
any recurrences of the disorder until he began serving in the 
Persian Gulf region during Operation Desert Storm.  The 
veteran further asserts that his disorder returned in 
approximately 2003 after he watched televised footage of 
troops in Iraq during Operation Iraqi Freedom.

In support of his claim, the veteran has submitted a written 
statement from his father corroborating the veteran's claim 
that he began "pulling his hair out to deal with the 
stress" that he experienced while serving in the Persian 
Gulf.  In his statement, the veteran's father stated that he 
saw that his son "had two bald spots on the side of his 
head" when he visited him at King Khalid Military City, an 
Army installation in Saudi Arabia, shortly before his 
discharge from active service.

The veteran's January 1990 service entrance examination is 
void of any complaints, diagnoses, or treatment for 
trichotillomania or other mental health disorders.  
Furthermore, there is no clinical evidence showing that this 
disorder pre-existed service.  Therefore, the Board finds 
that the presumption of soundness is not rebutted in this 
case.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. §  3.304(b) (2007).  

The veteran's service medical records do not reflect that the 
veteran was diagnosed or treated for trichotillomania in 
service.  A service mental status examination dated in August 
1991 indicates that the veteran was recommended for discharge 
after being diagnosed with an adjustment disorder with 
disturbance of mood and conduct and a schizoid personality 
disorder with passive-aggressive features.  There is no 
indication, however, that those psychiatric disorders were 
accompanied by hair pulling or other manifestations of 
trichotillomania.

The first post-service clinical evidence pertaining to the 
veteran's claim is a September 2003 VA psychiatric 
examination, in which the veteran reported having 
trichotillomania "when he was 8 or 9 years old," but 
indicated that he had "seen a counselor" for the disorder 
and that it had gone away afterwards.  He further stated that 
he suffered from trichotillomania in service due to stress 
that he experienced while serving in the Persian Gulf region.  
Based upon the veteran's statements, a clinical evaluation, 
and a review of the claims folder, the VA examiner concluded 
that the veteran had recurrent trichotillomania that was 
related to his in-service stress during the Gulf War.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that the September 2003 VA examiner's opinion 
is probative based on the examiner's thorough and detailed 
examination of the veteran and claims folder as well as the 
adequate rationale for the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the veteran's history, and the thoroughness 
and detail of the opinion).  In placing great weight on the 
opinion, the Board notes that in addition to a clinical 
examination, there was a complete review of the veteran's 
claims folder.  In addition, there are no contrary competent 
medical opinions of record.

As noted above, the September 2003 VA examiner expressly 
found that the veteran had trichotillomania that was related 
to the stress he incurred in service. Additionally, the Board 
notes that he and his father are competent to report that the 
veteran's trichotillomania, as manifested by bald spots on 
his scalp where he had pulled his hair out, occurred during 
his period of active service.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Although lay persons may not be competent 
to render a diagnosis of a specific type of disease or 
disorder, trichotillomania is the type of disorder that lends 
itself to lay observation and to the extent of describing the 
symptoms observed, the lay statements constitute competent 
evidence.  See Savage v. Gober, 10 Vet.App. 488, 495; see 
also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet).  Furthermore, the Board finds 
that the veteran is credible in his assertions that he 
developed this disorder while serving in Saudi Arabia during 
the Persian Gulf Conflict.  The veteran has steadfastly 
reported the same incident and his account is consistent with 
his service personnel records showing that he was deployed to 
that region in support of Operation Desert Storm during the 
relevant time period.

The Board acknowledges that the veteran's service medical 
records do not reflect specific treatment for 
trichotillomania.  However, based upon the evidence of 
record, including the veteran's consistent and credible 
testimony and that of his father, and the findings of the 
September 2003 VA examiner, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  The veteran is entitled to the 
"benefit of the doubt" when there is an approximate balance 
of positive and negative evidence (i.e., where the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails). 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Accordingly, the Board finds that 
service connection for trichotillomania is warranted. 


ORDER

Service connection for trichotillomania is granted.




REMAND

The veteran, in written statements and in testimony before 
the Board, contends that he has PTSD, which had its onset 
during his service in the Persian Gulf War.  Specifically, 
the veteran asserts that in late January and February of 
1991, he was assigned to the United States Army's 1st 
Infantry Division as a mobile field quarters operator.  He 
further states that he and other members of his division were 
stationed for approximately two weeks along a road leading 
from Mutlaa, Kuwait, to Basra, Iraq, which was dubbed the 
"Highway of Death."  During that time, the veteran 
reportedly witnessed the incinerated remains of Iraqi 
soldiers and "mile after mile of burned, smashed, shattered 
vehicles of every description."  He now claims that that 
experience traumatized him and accounts for the PTSD from 
which he currently suffers.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
veteran's personnel records list the veteran's most 
significant duty assignment as a motor transport operator 
combat engineer, and indicate that he received awards 
consistent with service in the Persian Gulf, but which do not 
necessarily denote participation in combat.  Most 
significantly, those records show that the veteran served 
with the HHC 1st Infantry Division and was awarded the Army 
Commendation Medal for taking part in an offensive drive 
through Iraq into Northern Kuwait during the time period 
extending from January 17, 1991 until February 28, 1991.  His 
service medical records reflect that he was discharged from 
service after being diagnosed with adjustment disorder with 
disturbance of mood and conduct and a schizoid personality 
disorder with passive-aggressive features.  The veteran now 
claims that he was misdiagnosed in service and that the 
problems for which he was treated were, in fact, symptoms of 
PTSD.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
underwent a VA examination in September 2003, in which it was 
noted that he had been deployed to Saudi Arabia and 
thereafter been stationed along the highway between Basra and 
Kuwait, where he "witnessed bombed out and mutilated bodies 
on either side of the highway."  It was further noted that 
the veteran had been assigned to detail cluster bombs.  
Nevertheless, the examiner determined that the veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  No 
rationale for the opinion was provided.

Where there is a question as to whether a diagnosis is in 
accord with applicable DSM criteria, further clarification is 
needed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
this case, while the September 2003 VA examiner found that 
the veteran did not meet the DSM-IV criteria for PTSD, no 
rationale was provided.  Furthermore, while the veteran's 
service connection claim for the PTSD was denied on the bases 
that no current diagnosis of PTSD was shown and that no 
alleged stressors had been verified, it does not appear that 
sufficient verification efforts have yet been made.  As noted 
above, the veteran has reported witnessing incinerated 
remains of human bodies and charred vehicles while stationed 
on the highway leading from Kuwait City to Basra in January 
and February of 1991, when he was assigned to the 1st 
Infantry Division as a mobile field quarters operator.  Those 
stressors may be capable of verification through the U.S. 
Army & Joint Services Records Research Center (JSRRC)  For 
these reasons, the Board finds that additional development is 
needed in order to attempt to verify the veteran's claimed 
in-service stressors and then, if applicable, determine 
whether the veteran currently meets the DSM-IV criteria for a 
diagnosis of PTSD based upon a confirmed in-service stressor.  
To that end, a remand for an examination is in order.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC perform a 
search of the unit history of the HHC 
1st Infantry Division during the time 
period extending from January 17, 1991 
until February 28, 1991 in an attempt 
to verify whether the veteran's alleged 
in-service stressors (exposure to 
dismembered bodies and charred vehicles 
on the so-called "Highway of Death" 
extending between Basra, Iraq, and 
Kuwait City, Kuwait).  If any stressor 
is not capable of corroboration, the 
veteran should be informed. 

2.  If and only if one or more alleged 
stressors is corroborated, schedule the 
veteran for a VA psychiatric 
examination with the appropriate 
specialist in order to determine the 
nature, extent of severity, and 
etiology of any nervous condition which 
may be present, to include PTSD.  The 
claims folder, should be sent to the 
examiner for review and the examination 
report should note that review.  A 
summary of all verified stressors 
should be provided to the examiner.  If 
a diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's PTSD was 
caused by one or more verified service 
stressors.  If PTSD is not found, the 
VA examiner should state which criteria 
for a diagnosis are not met.  The 
opinion should be reconciled with all 
other clinical evidence of record.

3.  Then, readjudicate the claim.  If 
any benefit sought is not granted, the 
veteran should be issued a supplemental 
statement of the case and allowed 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


